Case: 20-2143    Document: 31     Page: 1   Filed: 01/20/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           DERRICK MICHAEL ALLEN, SR.,
                 Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-2143
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00792-VJW, Senior Judge Victor J. Wolski.
                  ______________________

                Decided: January 20, 2022
                 ______________________

    DERRICK MICHAEL ALLEN, SR., Raleigh, NC, pro se.

     JOSHUA E. KURLAND, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, TARA K. HOGAN, ROBERT EDWARD
 KIRSCHMAN, JR.
                   ______________________

    Before LOURIE, HUGHES, and STOLL, Circuit Judges.
Case: 20-2143     Document: 31     Page: 2    Filed: 01/20/2022




 2                                                 ALLEN   v. US



 PER CURIAM.
     Derrick Michael Allen, Sr. appeals a decision of the
 United States Court of Federal Claims dismissing his com-
 plaint for lack of jurisdiction. Because Mr. Allen’s claims
 are outside the scope of the Court of Federal Claims’ juris-
 diction, we affirm.
                               I
     Mr. Allen filed several lawsuits in the United States
 District Court for the Middle District of North Carolina.
 After many of those suits were dismissed, Mr. Allen filed
 this suit in the Court of Federal Claims. He sought $400 in
 compensation for the filing fee associated with one of his
 North Carolina lawsuits and $250,000 for “postage, copy-
 ing fees, and certified mail (return receipts),” expenses he
 allegedly incurred in connection with the suits. SAppx13. 1
 He challenged the district court’s dismissals, contending
 that he had alleged sufficient facts in those actions. He fur-
 ther argued that such dismissals constitute “intentional
 disregard for the rights” he has under the U.S. Constitu-
 tion—specifically, a due process right to commence law-
 suits. SAppx10. Relatedly, Mr. Allen appeared to assert
 that the dismissals were deficient because they use legal
 reasoning from unpublished opinions, which he argues “are
 not legal precedent.” SAppx11. He maintained that his
 cases were properly pled under the federal question and di-
 versity jurisdiction statutes, 28 U.S.C. §§ 1331 and 1332.
 Finally, Mr. Allen appeared to challenge the district court’s
 decision to imprison him for unlawful possession of a fire-
 arm as a felon, arguing that he was never a felon.
     The Court of Federal Claims dismissed Mr. Allen’s
 complaint sua sponte, holding that he had failed to raise a
 claim within the court’s jurisdiction. Allen v. United States,


     1   SAppx refers to the supplemental appendix at-
 tached to the Appellee’s brief.
Case: 20-2143     Document: 31      Page: 3   Filed: 01/20/2022




 ALLEN   v. US                                               3



 No. 20-792C, 2020 WL 4188172, at *3 (Fed. Cl. July 21,
 2020). Mr. Allen appeals. We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                               II
     We review the Court of Federal Claims’ dismissal for
 lack of subject matter jurisdiction de novo. Trusted Integra-
 tion, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir.
 2011). Mr. Allen, as the plaintiff, bears the burden of es-
 tablishing jurisdiction by a preponderance of the evidence.
 Brandt v. United States, 710 F.3d 1369, 1373 (Fed. Cir.
 2013). Although we give pro se plaintiffs more latitude in
 their pleadings than parties represented by counsel, Estelle
 v. Gamble, 429 U.S. 97, 106 (1976), such leniency does not
 relieve them of jurisdictional requirements, Kelley v. Sec’y,
 U.S. Dep’t of Lab., 812 F.2d 1378, 1380 (Fed. Cir. 1987).
     The Tucker Act, the source of the Court of Federal
 Claims’ jurisdiction, limits jurisdiction to “claims for
 money damages against the United States.” Fisher v.
 United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en
 banc) (citing 28 U.S.C. § 1491). The Tucker Act alone does
 not supply an independent source of action; a plaintiff
 “must identify a separate source of substantive law that
 creates the right to money damages.” Id. “[T]he absence of
 a money-mandating source [is] fatal to the court’s jurisdic-
 tion under the Tucker Act.” Id. at 1173. The Court of Fed-
 eral Claims also lacks jurisdiction to review decisions of the
 federal district courts. Shinnecock Indian Nation v. United
 States, 782 F.3d 1345, 1352 (Fed. Cir. 2015).
     The Court of Federal Claims correctly concluded that it
 lacked jurisdiction over Mr. Allen’s claims. The only sub-
 stantive federal law that Mr. Allen appeared to cite as a
 basis for relief is the Fifth Amendment’s Due Process
 Clause. SAppx10. But it is well-settled that this provision
 “do[es] not mandate the payment of money and thus do[es]
 not provide a cause of action under the Tucker Act.” Smith
 v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013).
Case: 20-2143     Document: 31      Page: 4     Filed: 01/20/2022




 4                                                   ALLEN   v. US



     To the extent Mr. Allen challenges the district court’s
 disposition of his previous cases, that is also not a matter
 within the Court of Federal Claims’ jurisdiction.
 Shinnecock, 782 F.3d at 1352. The federal question and di-
 versity jurisdiction statutes that Mr. Allen cites, 28 U.S.C.
 §§ 1331 and 1332, concern the jurisdiction of the district
 courts, not the Court of Federal Claims. See, e.g., Curry v.
 United States, 787 F. App’x 720, 722 (Fed. Cir. 2019). The
 district court’s decisions can only be appealed to the imme-
 diate appellate court that oversees the District Court for
 the Middle District of North Carolina, the U.S. Court of Ap-
 peals for the Fourth Circuit. See 28 U.S.C. §§ 41, 1291,
 1294(1).
     In this appeal, Mr. Allen appears to argue that the
 Court of Federal Claims should have considered his com-
 pensation claims and cites 42 U.S.C. § 1988 and the Equal
 Protection Clause of the Fourteenth Amendment. Appel-
 lant’s Br., Item 4. But neither of these provisions is a
 money-mandating source of substantive law. Congress has
 expressly committed jurisdiction over claims brought un-
 der civil rights statutes, like 42 U.S.C. § 1981 et seq., to the
 United States district courts. See 28 U.S.C. § 1343(a)(4).
 And it is well-established that the Equal Protection Clause
 of the Fourteenth Amendment is not a sufficient basis for
 Tucker Act jurisdiction because it is not money-mandating.
 LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
 1995).
     Finally, Mr. Allen argues that it was error for the Court
 of Federal Claims to dismiss his complaint sua sponte be-
 fore the government filed a response. Appellant Br., Item 2.
 But under Rule 12(h)(3) of the Rules of the Court of Federal
 Claims, “[i]f the court determines at any time that it lacks
 subject matter jurisdiction, the court must dismiss the ac-
 tion.” The Court of Federal Claims correctly determined
 that it lacked jurisdiction and dismissed accordingly.
Case: 20-2143    Document: 31      Page: 5   Filed: 01/20/2022




 ALLEN   v. US                                             5



                             III
     Because Mr. Allen’s claims are outside the jurisdiction
 of the Court of Federal Claims, we affirm.
                       AFFIRMED
                           COSTS
 No costs.